Exhibit 10.4

 

JOINDER AGREEMENT

 

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Operating Agreement (the “Agreement”) dated as of April
12, 2004 by and among Pioglobal First Russia, LLC (the “Company”), its Board of
Directors, Pioglobal Omega, LLC, Andrei Uspensky, and any other unit holder,
warrant holder or option holder who from time to time becomes a party to the
Agreement by execution of a Joinder Agreement. The undersigned acknowledges and
agrees that the undersigned will be included within the meaning of the term
“Restricted Unit Holder” as defined and used in the Agreement.

 

As a condition to accepting the undersigned as a Member and Restricted Unit
Holder, as those terms are defined and used in the Agreement, the Company and
the undersigned agree that Section 8.7(b) of the Agreement shall be amended with
respect to the undersigned as follows:

 

The reference to “January 1, 2003” in Section 8.7(b) shall be replaced with “the
date of the grant of such Call Securities”.

 

May 19,2004

          /s/    DMITRY LARIN        

Date

     

Name:

 

Dmitry Larin

Sign name on signature line and print name

legibly below signature.)

       

Address:

 

119415 Moscow

Leninsky Prospekt 116-1-47

       

Telephone:

 

7-095-784-1036

       

Facsimile:

 

7-095-960-2905

 

Acknowledged and agreed to:

 

PIOGLOBAL FIRST RUSSIA, LLC

By:

  /s/    DONALD H. HUNTER        

Name:

  Donald H. Hunter

Title:

  Vice President and Treasurer

 